195 F.2d 198
89 U.S.App.D.C. 411
CITY OF JACKSONVILLE, Jacksonville, Florida, Appellantv.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
No. 10820.
United States Court of Appeals District of Columbia Circuit.
Argued June 14, 1951.Decided June 28, 1951.

Dwight Rorer, Washington, D.C., with whom Clair L. Stout, Robert L. Irwin, and William P. Sims, Jr., all of Washington, D.C., were on the brief, for appellant.
Daniel R. Ohlbaum, Washington, D.C., Attorney, Federal Communications Commission, of the Bar of the Court of Appeals of New York, pro hac vice, by special leave of court, with whom Benedict F. Cottone, General Counsel, Federal Communications Commission, Max Goldman, Asst. General Counsel, Federal Communications Commission, and Richard A. Solomon, Asst. Chief, Litigation and Administration Division, Federal Communications Commission, all of Washington, D.C., were on the brief for appellee.  Thomas H. Wall, Attorney, Federal Communications Commission Washington, D.C., also entered an appearance for appellee.
Before EDGERTON, CLARK, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
We find no error.  The decision and order of the Federal Communications Commission are therefore affirmed.